Order, Supreme Court, New York County (William J. Davis, J.), entered November 15, 1995, insofar as it denied plaintiff’s motion for a default judgment as against defendants Cuchel and Picciuto, unanimously affirmed, without costs. Plaintiff’s motion, insofar as it seeks to strike portions of these defendants’ answering briefs, is denied. Insofar as plaintiff seeks enlargement of the record on appeal, the motion is granted to the extent of deeming included only a letter from Cuchel’s attorney, dated June 6, 1995; sua sponte, in the exercise of discretion and in the interest of justice, the following additional items are also deemed included in the record on appeal: affirmations by Meirowitz, dated March 8 and 22, 1996; affidavit by Milano, sworn to March 15, 1996; and affidavit by Picciuto, sworn to March 22, 1996.
Respondents’ papers in the expanded record, detailing, inter alia, personal difficulties experienced, confusion as to each other’s role in the litigation, meritorious defenses and lack of significant prejudice resulting from the delay, provided a proper basis for denying plaintiff’s motion for a default judgment against them (see, General Acc. Group v Scott, 96 AD2d 759, appeal dismissed 60 NY2d 651; Schlackman v Martin, 32 AD2d 822). Concur — Rosenberger, J. P., Wallach, Rubin, Kupferman and Mazzarelli, JJ.